Exhibit 10.4


CHANGE IN CONTROL SEVERANCE AGREEMENT

                This Change in Control Severance Agreement (as modified, amended
or restated from time to time in the manner provided herein, this “Agreement”)
is by and between the individual employee named below (the “Employee”) and SPAR
Group, Inc. (the “Company”). The Employee and the Company may be referred to
individually as a “Party” and collectively as the “Parties”.

                In consideration of past, present and future employment by the
Company, the mutual covenants below and other good and valuable consideration
(the receipt and adequacy of which are hereby acknowledged), the Employee and
Company hereby agree as follows:

                 Section 1.        Introduction.    The Employee is an officer
of the Company or one of the SPAR Affiliates (as hereinafter defined). The
Employee and the Company have entered into this Agreement in order to provide
severance payments from the Company to the Employee under certain circumstances
if, pending or following a Change in Control, the Employee leaves for Good
Reason or is terminated other than in a Termination For Cause (as such terms are
hereinafter defined). However, this Agreement is not intended, and shall not be
deemed or construed, to create any employment term or period, and except as
otherwise provided in any other written agreement with the Employee, the
Employee acknowledges and agrees that the Employee’s employment is “at will” and
modifiable from time to time and terminable at any time, for any reason or no
reason, and without notice or benefit of any kind.

                Section 2.         Certain Definitions.    Definitions shall be
applicable equally to the singular and plural forms of the terms defined, each
use of a neuter, masculine, feminine or plural pronoun shall be deemed to refer
to the form of pronoun appropriate to the circumstance, and each other reference
to or by gender shall include reference to each other or neuter gender
appropriate to the circumstance, in each case as the context may permit or
require. As used in this Agreement, the following capitalized terms and
non-capitalized words and phrases shall have the meanings respectively assigned
to them:

                 (a)        “Authorized Representative” shall mean, for the
Company or any SPAR Affiliate for whom the Employee works, any of (i) the Board,
(ii) the Chairman, (iii) any other executive officer of the Company or
applicable SPAR Affiliate who directly or indirectly supervises or is
responsible for the Employee or (iv) any other Representative of the Company or
applicable SPAR Affiliate who directly or indirectly supervises or is
responsible for the Employee and is authorized to do so by the Board, the
Chairman or any such executive officer, in each case other than the Employee.

                (b)        “Beneficial Owner” shall mean any person who
beneficially owns (within the meaning of Rule 13d-3 promulgated under the
Securities Exchange Act), securities issued by the referenced corporation or
other entity, whether directly or indirectly, and whether individually, jointly
with any other person(s) or otherwise.

                (c)         “Board”shall mean the Board of Directors of the
Company or (except for purposes of a Change in Control) the applicable SPAR
Affiliate.

                (d)        “Chairman” shall mean the Chairman of the Company or
applicable SPAR Affiliate.

                (e)        “Change in Control” shall mean any of the following:

(i)  

when any “person” or “group” (as contemplated in Sections 3(a)(9) and 13(d)(3),
respectively, of the Securities Exchange Act), becomes a Beneficial Owner of a
Majority of Voting Securities issued by the Company, ineachcase other than any
acquisition of Company Securities (A) in any transaction covered by and exempted
under clause (iv) of this definition, (B) by the Employee or any group of which
the Employee voluntarily is a member, (C) by any employee benefit plan (or
related trust) sponsored or maintained by the Company or any SPAR Affiliate or
(D) by any corporation or other entity if, immediately following such
acquisition, the Beneficial Owners of a Majority of Voting Securities of the
acquirer (or its ultimate parent) outstanding immediately after such event are
either (1) the persons who were the Beneficial Owners of all or substantially
all of the voting Company Securities immediately prior to such acquisition and
in substantially the same proportions as their ownership immediately prior to
such event, or (2) by Robert G. Brown and/or William H. Bartels;


-1-



--------------------------------------------------------------------------------

(ii)  

when individuals who are members of the Board as of the date hereof or who are
added as hereinafter provided (the “Incumbent Board”) cease for any reason to
constitute at least a majority of the Board; provided, however, that any
individual becoming a director subsequent to the date hereof whose election, or
nomination for election by the Company’s stockholders, was approved by a vote of
at least a majority of the then Incumbent Board shall thereafter be added (for
the purposes hereof) as a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of either an actual or threatened solicitation of proxies or consents not
by or on behalf of at least a majority of the then Incumbent Board;


(iii)  

when any individual shall become the Chairman or Chief Executive Officer of the
Company if such individual was not the Chairman or Chief Executive Officer of
the Company or any of its subsidiaries as of January 1, 2007;


(iv)  

any reorganization, merger or consolidation of the Company or any of its
subsidiaries, ineachcase other than (A) any merger of any SPAR Affiliate (other
than the Company) into the Company or any of its subsidiaries as the surviving
entity, or (B) one in which all or substantially all of the Beneficial Owners’
of the voting Company Securities immediately prior to such event are,
immediately following such event, Beneficial Owners of a Majority of Voting
Securities of either the Company or the surviving entity of a merger with the
Company (or its ultimate parent), as the case may be, outstanding immediately
after such event and in substantially the same proportions as their ownership
immediately prior to such event;


(v)  

the approval by the Company’s Board or stockholders of a plan of complete
liquidation of the Company; or


(vi)  

any sale or other disposition by the Company of all or substantially all of its
assets , ineachcase other than (A) any assignment or pledge of all or
substantially all of the respective assets and properties of the Company and its
subsidiaries to one or more lenders as security for their respective credit,
indebtedness and guaranties, (B) any acquisition by the Company or any of its
subsidiaries of the assets of any SPAR Affiliate (whether by assignment, merger,
liquidation or otherwise), or (C) any transaction in which all or substantially
all of the Beneficial Owners’ of the voting Company Securities immediately prior
to such event are, immediately following such event, Beneficial Owners of a
Majority of Voting Securities of both the Company and the acquiring entity (or
its ultimate parent) outstanding immediately after such event and in
substantially the same proportions as their ownership immediately prior to such
event;


provided, however, that it shall not constitute a Change in Control if and for
so long as Robert G. Brown retains effective control of the Company and shall
continue to be both the Chairman and Chief Executive Officer of the Company.

                (f)        “Company Securities” shall mean any securities issued
by the Company, whether acquired directly from the Company, in the marketplace
or otherwise.

                (g)        “Good Reason” shall mean the occurrence of any of the
following events:

(i)  

the failure to elect or appoint, or re-elect or re-appoint, the Employee to, or
removal or attempted removal of the Employee from, his position positions with
the Company or applicable SPAR Affiliate (except in connection with the proper
termination of the Employee’s employment by the Company by reason of death,
disability or Termination For Cause);


(ii)  

the assignment to the Employee of any duties inconsistent with the status of the
Employee’s office and/or position with the Company;


(iii)  

any adverse change in the Employee’s title or in the nature or scope of the
Employee’s authorities, powers, functions or duties of the position(s) with the
Company or applicable SPAR Affiliate;


-2-



--------------------------------------------------------------------------------

(iv)  

the willful delay by the Company or applicable SPAR Affiliate for more than ten
(10) business days in the payment to the Employee, when due, of any part of his
or her compensation;


(v)  

a reduction in the Employee’s salary or benefits (other than a discretionary
bonus);


(vi)  

a failure by the Company to obtain the assumption of, and agreement to perform,
this Agreement by any successor to the Company; or


(vii)  

a change in the location at which substantially all of the Employee’s duties
with the Company are to be performed from the county and state in which the
Employee is currently performing substantially all of his or her duties
(excluding those duties performed at home or on the road);


provided, however, that the appointment of a new Chief Executive Officer, or
requiring the Employee to report to or be supervised by the new Chief Executive
Officer (in whole or in part), shall not (without more) constitute Good Reason.

                (h)        “Majority of Voting Securities” shall mean securities
of the referenced person representing more than fifty percent (50%) of the
combined voting power of the referenced person’s then outstanding securities
having the right to vote generally in the election of directors, managers or the
equivalent.

                (i)        “Protected Period” shall mean the last to expire of
(A) the thirty-six month period commencing on the date hereof, and (B) the
twenty-four month period commencing on the date of the relevant Change in
Control. For the sake of clarity, a Protected Period based on a Change in
Control shall restart with each new Change in Control during the Employee’s
employment with the Company or applicable SPAR affiliate (or their respective
successors in any Change in Control, as applicable).

                (j)        “Representative” shall mean any subsidiary or other
affiliate of the referenced person or any shareholder, partner, equity holder,
member, director, officer, manager, employee, consultant, agent, attorney,
accountant, financial advisor or other representative of the referenced person
or of any of its subsidiaries or other affiliates, in each case other than the
Employee.

                (k)        “Securities Exchange Act” shall mean the Securities
Exchange Act of 1934, as amended, or any corresponding or succeeding provisions
of any applicable law (including those of any state or foreign jurisdiction),
and the rules and regulations promulgated thereunder, in each case as the same
may have been and hereafter may be adopted, supplemented, modified, amended,
restated or replaced from time to time.

                (l)        “SPAR Affiliate” shall mean and currently includes
(without limitation) each of the Company’s direct and indirect subsidiaries
(including, without limitation, SPAR Acquisition, Inc., SPAR Marketing, Inc.,
SPAR/Burgoyne Retail Services, Inc., SPAR, Inc., SPAR Marketing Force, Inc.,
SPAR Trademarks, Inc., SPAR Group International, Inc., SPAR/PIA Retail Services,
Inc., SPAR Technology Group, Inc., SPAR All Store Marketing Services, Inc., SPAR
Canada, Inc., SPAR Canada Company, Retail Resources, Inc., Pivotal Field
Services, Inc., PIA Merchandising Co., Inc., Pacific Indoor Display Co. d/b/a
Retail Resources, Pivotal Sales Company, and PIA Merchandising Ltd.), the
Company’s affiliates (including, without limitation, SPAR Marketing Services
Inc., SPAR Management Services, Inc., and SPAR InfoTech, Inc.), and each other
entity under the control of or common control with any of the foregoing
entities, in each case whether now existing or hereafter acquired, organized or
existing.

                (m)        “SPAR Group” shall mean the Company and all of the
SPAR Affiliates.

                (n)        “Termination For Cause” shall mean any termination of
the Employee for any of the following reasons: (i) the Employee’s willful,
negligent or repeated breach of, or the Employee’s willful, negligent or
repeated nonperformance, misperformance or dereliction of any of his or her
duties and responsibilities under, (A) any employment agreement or
confidentiality agreement with the Company or any Spar Affiliate, (B) the
directives of the Board or any Authorized Representative, or (C) the Company’s
policies and procedures governing his or her employment, in each case other than
in connection with any absence or diminished capacity due to illness, disability
or incapacity excused by (1) the policies and procedures of the Company, (2) the
terms of his or her employment or (3) the action of the Board or any Authorized
Representative; (ii) the gross or repeated disparagement by the Employee of the
business or affairs of the Company, any SPAR Affiliate or any of their
Representatives that in the reasonable judgment of the Company or SGRP has
adversely affected or would be reasonably likely to adversely affect the
operations or reputation of any

-3-



--------------------------------------------------------------------------------

such person; (iii) any resume, application, report or other information
furnished to the Company or any SPAR Affiliate by or on behalf of the Employee
shall be in any material respect untrue, incomplete or otherwise misleading when
made or deemed made; (iv) the Employee is indicted for, charged with, admits or
confesses to, pleads guilty or no contest to, adversely settles respecting or is
convicted of (A) any willful dishonesty or fraud (whether or not related to the
Company or any SPAR Affiliate), (B) any theft or embezzlement by the Employee of
any asset or property of the Company, any SPAR Affiliate or any of their
respective Representatives, customers or vendors, (C) any other misdemeanor
involving moral turpitude, or (D) any other felony; (vi) alcohol or drug abuse
by the Employee; or (v) any other event or circumstance that constitutes cause
for termination of an employee under applicable law and is not described in
another clause of this subsection.

                Section 3.        Severance.    (a) Lump Sum Payment.     If the
Employee’s employment with the Company or applicable SPAR affiliate (or their
respective successors in any Change in Control, as applicable) shall be
terminated pending or within the Protected Period following any Change in
Control by (i) the Company for any reason other than the Employee’s death or
permanent disability or a Termination For Cause, or (ii) by the Employee for
Good Reason (either of which will be referred to as a “Severance Termination”),
then the Company shall promptly (but not later than the tenth business day
following such Severance Termination) pay (or cause the applicable SPAR
Affiliate to promptly pay) to the Employee severance pay (in a lump sum) in an
amount equal to the sum of:

(i)  

the Employee’s annual salary rate in effect immediately prior to his cessation
of such employment (or, if greater, at the highest annual salary rate in effect
at any time during the one-year period preceding the date of such termination),
times a multiple (calculated to two decimal places) equal to the remainder of
(i) Protected Period (i.e., the number of months in the Protected Period, minus
(ii) the number of months (to two decimal places, but not less than zero) by
which the Severance Termination date followed the effective date of the Change
in Control; and


(ii)  

the maximum bonus that would have been paid or payable to the Employee under the
Company’s bonus proposal to the Employee for the full year of the Severance
Termination as if all performance criteria had been fully satisfied, but in any
event not to exceed twenty-five percent (25%) of the Employee’s annual salary
rate referred to above.


                (b)         Vacation Days. In addition and in any event,
promptly (but not later than the tenth business day) following the date of any
termination or resignation pending or following a Change in Control, the Company
shall pay (or cause the applicable SPAR Affiliate to pay) to the Employee an
amount equal to his or her accrued and unused vacation days, computed at the
Employee’s annual salary rate in effect immediately prior to his cessation of
such employment (or, if greater, at the highest annual salary rate in effect at
any time during the one-year period preceding the date of such termination) and
in accordance with the applicable policy of the Company (or if changed pending
or following a Change in Control, in accordance with the immediately preceding
applicable policy of the Company).

                (c)         Insurance. In addition, during the two-year period
following the effective date of any Change in Control, the Employee and his
dependents shall continue to receive the insurance benefits received during the
preceding year as well as any additional insurance benefits as may be provided
to executive officers or their dependents during such period in accordance with
the Company’s policies and practices. The Employee’s required co-payments shall
not exceed those payable by the other executive officers of the SPAR Group.

                (d)         Stock Options. Each stock option granted to the
Employee that has not, by its express terms, vested shall be deemed to have
vested on the date of any Severance Termination, and shall thereafter be
exercisable for the maximum period of time allowed for exercise thereof under
the terms of such option, assuming that the Employee’s employment with the
Company had been terminated by the Company other than Termination For Cause or
by the Employee for Good Reason. An election by the Employee to terminate his or
her employment for Good Reason pending or following a Change in Control shall be
deemed to be a permitted retirement (irrespective of age) of the Employee for
the purpose of interpreting the provisions of any of the Company’s employee
benefit plans, programs, or policies.

                (e)         401k. The Employee shall be entitled to a 401k
matching contribution for the year of his Severance Termination, which the
Company shall pay into the Employee’s 401k (or deliver to the Employee for
deposit into any rollover account respecting such 401k) at the same time for
such year as matching contributions are made to the 401k plans of other
executive officers.

-4-



--------------------------------------------------------------------------------

                (f)         Illness not affecting Good Reason. The Employee’s
right to terminate his employment for Good Reason pending or following a Change
in Control shall not be affected by his illness or incapacity, whether physical
or mental, unless the Company shall at the time be entitled to terminate his or
her employment by reason thereof.

                (g)         Parachute Payments.    Notwithstanding any other
provision of this Section 3, if it is determined that part or all of the
compensation or benefits to be paid to the Employee under this Agreement in
connection with the Employee’s Severance Termination , or under any other plan,
arrangement or agreement, constitutes a “parachute payment” under section
280G(b)(2) of the Internal Revenue Code of 1986, as amended, then the amount
constituting a parachute payment that would otherwise be payable to or for the
benefit of the Employee first shall be deferred (to the greatest extent
permitted by such applicable law), and to the extent not so deferred, shall be
reduced (if required under such applicable law), but only to the extent
necessary, so that such amount would not constitute a parachute payment. Any
determination that a payment constitutes a parachute payment shall be made as
promptly as practicable following the Employee’s termination of employment (but
not later than the date payment is required under subsection (a) of this
Section) by the independent public accountants that audited the Company’s
financial statements for the fiscal year preceding the year in which the
Employee’s employment was terminated, whose determination shall be final and
binding in all cases. Unless the Employee is given notice that a payment (or
payments) will constitute a parachute payment prior to the earlier of (1)
receipt of such payments or (2) the tenth business day following his or her
Severance Termination, no payment (or payments) shall be deemed to constitute a
parachute payment. If the determination made pursuant to this subsection would
result in a deferral (to the greatest extent permitted under such applicable
law) and to the extent not so deferred, a reduction (to the minimum extent
required by such applicable law) of the payments that would otherwise be paid to
the Employee, the Employee may elect, in his sole discretion, which and how much
of any particular entitlement shall be so deferred or reduced (giving effect to
any payments and benefits that may have been received prior to such termination)
and shall advise the Company in writing of his election within 10 days of the
determination of the deferral or reduction in payments. If no such election is
made by the Employee within such 10-day period, the Company shall determine
which and how much of any entitlement shall be deferred (to the greatest extent
permitted under such applicable law) and, to the extent not so deferred, reduced
(to the extent required under such applicable law) and shall notify the Employee
promptly of such determination. The Company shall (or shall cause the applicable
SPAR Affiliate to) pay to, or distribute to or for the benefit of, the Employee
such amounts as are then due to the Employee under this Agreement and shall
timely pay to, or distribute to or for the benefit of, the Employee in the
future such amounts as become due to the Employee under this Agreement.

                (h)         Extension of Benefits: Any extension of benefits
following a Severance Termination shall be deemed to be in addition to, and not
in lieu of, any period for benefits continuation provided for by applicable law
at the Company’s, the Employee’s or his dependents’ expense, as applicable.

                (i)         Temporary Suspension of Section’s Benefits.
Notwithstanding any other provision of this Section 3, in the event that the
Employee’s Termination For Cause pending or following a Change in Control is
solely based on the Employee having been indicted for or charged with any one or
more of the deeds described in clause (iv) of the definition of Termination For
Cause, the benefits of this Section 3 (other than those under subsections (b),
(c) and (h) hereof respecting vacation pay, insurance and the like) shall be
temporarily withheld until such time as either:

(i)  

the first to occur of (A) the final determination by an appropriate authority
(including an arbitrator) that the Employee is not guilty or is acquitted of
such deed(s), (B) the Company’s written acknowledgement that the Employee is not
guilty or acquitted of such deed(s) or the substantive equivalent or any
settlement with the Employee to any such effect, or (C) the passage of twelve
months following such termination without the good faith prosecution (criminal
or civil) of the Employee for or arbitration of such deed(s), in any which case
the termination shall be deemed a Severance Termination and the Employee shall
be entitled at such time to (x) all the benefits of this Section 3 as of such
first to occur date, plus (y) the Employee’s salary and maximum bonuses for the
period from termination through the date severance is actually paid under
subsection (a) of this Section 3 (the “Resolution Period”), plus (z) an
extension of the Employees benefit periods under subsections (c) and (h) of this
Section 3 and stock option exercise period(s) under subsection (d) of this
Section 3 equal to the length of the Resolution Period; or


-5-



--------------------------------------------------------------------------------

(ii)  

the Employee admits or confesses to, pleads guilty or no contest to, adversely
settles respecting or is convicted of such deed(s), in any which case the
Employee shall not be entitled to any of the benefits of this Section 3, any
salary or bonus pending such resolution, or any of the benefits of subsection
(b) hereof.


                (j)        Employee’s Estate. In the event the Employee shall
die after a Severance Termination (including, without limitation, during the
Resolution Period), this Agreement and the benefits of this Section 3 shall
inure to the benefits of the estate, heirs and legal representatives of the
deceased Employee in accordance with his or her will or applicable law, as the
case may be.

                Section 4.        Waivers of Notice, Etc.    Each Party hereby
absolutely, unconditionally, irrevocably and expressly waives forever each and
all of the following: (a) delivery or acceptance and notice of any delivery or
acceptance of this Agreement; (b) notice of any action taken or omitted in
reliance hereon; (c) notice of any nonpayment or other event that constitutes,
or with the giving of notice or the passage of time (or both) would constitute,
any nonpayment, nonperformance, misrepresentation or other breach or default
under this Agreement; (d) notice of any material and adverse effect, whether
individually or in the aggregate, upon the assets, business, cash flow,
expenses, income, liabilities, operations, properties, prospects, reputation or
condition (financial or otherwise) of a Party, its Representative or any other
person,; and (e) any other proof, notice or demand of any kind whatsoever with
respect to any or all of a Party’s obligations or promptness in making any claim
or demand under this Agreement.

                Section 5.        Consent to Exclusive New York Jurisdiction and
Venue, Waiver of Personal Service, Etc.    Each Party hereby consents and agrees
that the Supreme Court of the State of New York for the County of Westchester,
White Plains, New York, and the United States District Court for the Southern
District of New York, White Plains, New York, each shall have exclusive personal
jurisdiction and proper venue with respect to any claim or dispute under this
Agreement between the Employee and the Company or SPAR Affiliate or any other
aspect of their employment relationship; In any such claim or dispute between
the Employee and the Company or any SPAR Affiliate, no Party will raise, and
each Party hereby absolutely, unconditionally, irrevocably, expressly and
forever waives, any objection or defense to any such jurisdiction as an
inconvenient forum. Each Party hereby absolutely, unconditionally, irrevocably,
expressly and forever waives personal service of any summons, complaint or other
process on such Party or any authorized agent for service of such Party in any
claim or dispute under this Agreement (irrespective of whether more parties may
be involved). Each Party each hereby acknowledges and agrees with the other
Party that service of process may be made in any such claim or dispute under
this Agreement upon such Party by (i) delivery pursuant to Section 7 hereof or
(ii) any manner of service available under the applicable law at address
referenced in Section 7 hereof.

                Section 6.        Arbitration.    (a) Arbitration Generally.
    Except as otherwise provided in this Section, any unresolved dispute or
controversy with respect to this Agreement shall be settled exclusively by
arbitration conducted by the American Arbitration Association (including any
successor body of similar function, “AAA”) in accordance with the AAA’s
Commercial Arbitration Rules then in effect (“AAA Rules”) and held in
Westchester County, New York. In any arbitration, no Party will raise, and each
Party hereby expressly and irrevocably waives, any objection or defense to such
location as an inconvenient forum. To commence an arbitration, the aggrieved
Party shall submit an arbitration notice (including a copy of this Agreement and
a reasonable description of its claims) to the AAA at its headquarters in New
York, New York, and request a list of qualified arbitrators. The Parties agree
that each arbitrator must have significant experience and knowledge in the
applicable field of endeavor and (to the extent applicable) in the accounting
field and GAAP.

                (b)        Arbitrator Selection. Unless the Parties agree in
writing to a single arbitrator prior to selection and a mechanism for his or her
selection, three arbitrators shall be chosen by the Parties from the list
submitted by the AAA within ten business days of receiving such list (or any
subsequent list if applicable). Either Party may object to any proposed
arbitrator that does not reasonably appear to have the required experience and
knowledge or does not reasonably appear to be a disinterested, unrelated third
party. If the Parties cannot agree on the three arbitrators, each Party shall
select a single disinterested arbitrator from the AAA’s list with such
qualifications and the two arbitrators so selected by the Parties shall select
the third arbitrator with such qualifications in accordance with the AAA Rules.
The arbitration shall begin within 30 business days of such appointment unless
another date and/or place is otherwise agreed upon in writing by the Parties.

-6-



--------------------------------------------------------------------------------

                (c)        Arbitrator’s Limited Authority. The arbitrator(s)
shall not have the authority to add to, detract from, or modify any provision of
this Agreement. The Parties hereby instruct and direct the arbitrator to
determine each claim or severable part thereof in accordance with the terms and
provisions of this Agreement, and the arbitrator(s) shall not “split the
difference” or employ other equitable principles of allocation. Discovery will
be strictly limited to documents of the parties specifically applicable to the
claims, excluding, however, those items protected by attorney/client, accountant
or other professional or work product privilege (which the parties hereby agree
have not been waived by the Parties hereto or other applicable Persons). No
depositions, interrogatories or other prescreening of a Party or its
Representatives or expert witnesses will be permitted. No punitive,
consequential or similar damages shall be awarded by the arbitrator(s).

                (d)        Arbitrator’s Decision. The arbitrator(s) shall render
a decision and award within sixty (60) days after the commencement of the
arbitration. Such decision and award shall be in writing, shall be delivered to
each Party and shall be conclusive and binding on the Parties. Judgment on such
decision and award may be entered in any court of competent jurisdiction.

                (e)        Arbitrator’s Fees and Expenses. Except as otherwise
provided in this Agreement, each Party shall pay (i) the fees and disbursements
of its own attorneys and the expenses of its proof, and (ii) half of the fees
and expenses of the AAA and the arbitrator(s), in each case irrespective of
outcome.

                Section 7.        Notice.    Any notice, request, demand,
service of process or other communication permitted or required to be given to a
Party under this Agreement shall be in writing and shall be sent to the
applicable Party at the address set forth on the signature page below (or at
such other address as shall be designated by notice to the other Party and
Persons receiving copies), effective upon actual receipt (or refusal to accept
delivery) by the addressee on any business day during normal business hours or
the first business day following receipt after the close of normal business
hours or on any non-business day, by (a) FedEx (or other equivalent national or
international overnight courier) or United States Express Mail, (b) certified,
registered, priority or express United States mail, return receipt requested,
(c) telecopy, or (d) messenger, by hand or any other means of actual delivery.
The Employee also may use and rely on the accuracy of the address of the Company
designated as its executive office in its most recent filing under the
Securities Exchange Act. The Parties acknowledge and agree that such actual
receipt will be presumed with, among other things, evidence of the signature by
a Representative of, or adult in the same household as, the receiving Party on a
return receipt, courier manifest or other courier’s acknowledgment of delivery
or receipt.

                Section 8.        Interpretation, Headings, Severability,
Reformation, Etc.    The Parties agree that the provisions of this Agreement
have been negotiated, shall be construed fairly as to all Parties, and shall not
be construed in favor of or against any Party. The section headings in this
Agreement are for reference purposes only and shall not affect the meaning or
interpretation of this Agreement. The term “including” shall mean “including
(without limitation)", whether or not so stated. The terms “including”,
“including, but not limited to”, “including (without limitation)” and similar
phrases (a) mean that the items specifically listed after such term are examples
of the provision preceding such term and are not intended to be all inclusive,
(b) shall not in any way limit (or be deemed or construed to limit) the
generality of the provision preceding such term, and (c) shall not in any way
preclude (or be deemed or construed to preclude) any other applicable item
encompassed by the general provision preceding such term. In the event that any
provision of this Agreement shall be determined to be superseded, invalid,
illegal or otherwise unenforceable (in whole or in part) pursuant to applicable
law by a court or other governmental authority having proper jurisdiction and
venue, the parties agree that: (i) any such court or governmental authority
making such determination shall have the power, and is hereby requested by the
parties, to reduce the scope or duration of such provision to the maximum
permissible under applicable law or to delete such provision to the extent it
deems necessary to render such provision enforceable; (ii) such reduction or
deletion shall not impair or otherwise affect the validity, legality or
enforceability of the remaining provisions of this Agreement, which shall be
enforced as if the unenforceable provision were deleted or so limited, in each
case unless the deletion or limitation of the unenforceable term or provision
would impair the practical realization of the applicable party’s principal
rights and benefits hereunder; and (iii) such determination and such reduction
and/or deletion shall not be binding on any court or other governmental
authority not otherwise bound to follow such conclusions pursuant to applicable
law.

                Section 9.        Successors and Assigns; Assignment; Intended
Beneficiaries.    Whenever in this Agreement reference is made to any person,
such reference shall be deemed to include the successors, assigns, heirs and
legal Representatives of such person, and, without limiting the generality of
the foregoing, all representations, warranties, covenants and other agreements
made by or on behalf of the Employee in this Agreement shall inure to the
benefit of the successors and assigns of the Company and the SPAR Affiliates;
provided, however, that nothing herein shall be deemed to authorize or permit
the Employee to assign any rights or obligations under this Agreement to any
other person, and the Employee agrees to not make any such

-7-



--------------------------------------------------------------------------------

assignment.Without limiting the generality of the foregoing, the Employee
acknowledges and agrees that the Company may pledge this Agreement and all
rights and interest arising hereunder to one or more lender(s), such lender(s)
shall be entitled upon default to enforce any and all of the rights, powers,
privileges, remedies and interests of the Company as so assigned in accordance
with the this Agreement, the applicable loan documents and applicable law, and
such lender(s) shall not be responsible or liable for any of the acts,
omissions, duties, liabilities or obligations of the Company hereunder or
otherwise. The representations, agreements and other terms and provisions of
this Agreement are for the exclusive benefit of the Parties hereto and the SPAR
Affiliates, and, except as otherwise expressly provided herein, no other person
shall have any right or claim against any Party by reason of any of those
provisions or be entitled to enforce any of those provisions against any Party.
The provisions of this Agreement are expressly intended to benefit each of the
members of the SPAR Group, who may enforce any such provisions directly,
irrespective of whether the Company participates in such enforcement. However,
no SPAR Affiliate shall have, or shall be deemed or construed to have, any
obligation or liability to the Employee under this Agreement or otherwise.

                Section 10.        Survival of Agreements, Etc.    Each of the
representations and warranties (as of the date(s) made or deemed made),
covenants, waivers, releases and other agreements and obligations of each Party
contained in this Agreement: (a) shall be absolute, irrevocable and
unconditional, irrespective of (among other things) (i) the validity, legality,
binding effect or enforceability of any of the other terms and provisions of
this Agreement or any other agreement (if any) between the Parties, or (ii) any
other act, circumstance or other event described in this Section; (b) shall
survive and remain and continue in full force and effect in accordance with
their respective terms and provisions following and without regard to (i) the
execution and delivery of this Agreement and each other agreement (if any)
between the Parties and the performance of any obligation of such Party
hereunder or thereunder, (ii) any waiver, modification, amendment or restatement
of any other term or provision of this Agreement or any other agreement (if any)
between the Parties (except as and to the extent expressly modified by the terms
and provisions of any such waiver, modification, amendment or restatement),
(iii) any full, partial or non-exercise of any of the rights, powers,
privileges, remedies and interests of a Party or any SPAR Affiliate under this
Agreement, any other agreement (if any) between the Parties or applicable law
against such other Party or any other person or with respect to any obligation
of such Party, which exercise or enforcement may be delayed, discontinued or
otherwise not pursued or exhausted for any or no reason whatsoever, or which may
be waived, omitted or otherwise not exercised or enforced (whether intentionally
or otherwise), (iv) any extension, stay, moratorium or statute of limitations or
similar time constraint under any applicable law, (v) any pledge, assignment,
sale, conveyance or other transfer by the Company (in whole or in part) to any
other person of this Agreement or any other agreement (if any) between the
Parties or any one or more of the rights, powers, privileges, remedies or
interests of the Company therein, (vi) any act or omission on the part of the
Company, any SPAR Affiliate, any of their respective Representatives or any
other person, (vii) any termination or other departure of the Employee from his
or her employment, whether for cause or otherwise, or any dispute involving any
aspect of such employment; or (viii) any other act, event, or circumstance that
otherwise might constitute a legal or equitable counterclaim, defense or
discharge of a contracting party, co-obligor, guarantor, pledgor or surety;
ineachcase without notice to or further assent from the Employee or any other
person (except for such notices or consents as may be expressly required to be
given to such Party under this Agreement or any other agreement (if any) between
the Parties); (c) shall not be subject to any defense, counterclaim, setoff,
right of recoupment, abatement, reduction or other claim or determination that
the Employee may have against the Company, any SPAR Affiliate, any of their
respective Representatives or any other person; (d) shall not be diminished or
qualified by the death, disability, dissolution, reorganization, insolvency,
bankruptcy, custodianship or receivership of Party or any other person, or the
inability of any of them to pay its debts or perform or otherwise satisfy its
obligations as they become due for any reason whatsoever; and (e) with respect
to any provision expressly limited to a period of time, shall remain and
continue in full force and effect (i) through the specific time period(s) and
(ii) thereafter with respect to events or circumstances occurring prior to the
end of such time period(s).

                Section 11.        No Waiver by Action, Cumulative Rights,
Etc.    Any waiver or consent from a Party respecting any provision of this
Agreement shall be effective only in the specific instance for which given and
shall not be deemed, regardless of frequency given, to be a further or
continuing waiver or consent. The failure or delay of a Party at any time to
require performance of, or to exercise or enforce its rights or remedies with
respect to, any provision of this Agreement shall not affect the Party’s right
at a later time to exercise or enforce any such provision. Any acceptance by or
on behalf of a Party of any partial or late payment, reimbursement or
performance of any obligation of the other Party shall not constitute a
satisfaction or waiver of the obligation of such other Party then due or the
resulting default, and any acceptance by or on behalf of a Party of any payment,
reimbursement or performance of any obligation of such other Party during the
continuance of any default under this Agreement or any other agreement (if any)
between the Parties shall not constitute a waiver or cure thereof, and a Party
or its designee may accept or reject any such payment, reimbursement or
performance without affecting any of its rights, powers, privileges, remedies
and other interests under this Agreement, other agreements (if any) between the
Parties and applicable law. No notice to or demand on a Party shall entitle such
Party to any other or notice or demand in similar or other circumstances. All
rights, remedies and other interests of the Parties and the SPAR Affiliates
hereunder are cumulative and not alternatives, and they are in addition to (and
shall not limit) any other right, remedy or other interest of the Employee under
this Agreement or the Company or any SPAR Affiliate under this Agreement, the
rules, policies or procedures of the Company or applicable law.

-8-



--------------------------------------------------------------------------------

                Section 12.        Counterparts; New York Governing Law;
Amendments,    This Agreement shall be effective as of the date written below
when executed by the Parties. This Agreement may have been executed in two or
more counterpart copies of the entire document or signatures pages hereto, any
of which may have been delivered by telecopy, pdf or other electronic means, and
all of which, when taken together, shall constitute a single agreement binding
upon all of the Parties hereto. This Agreement and all other aspects of the
Employee’s employment shall be governed by and construed in accordance with the
applicable laws pertaining in the State of New York, other than those conflict
of law rules that would defer to the substantive laws of another jurisdiction.
Each and every modification and amendment of this Agreement shall be in writing
and signed by all of the Parties hereto, and each and every waiver of, or
consent to any departure from, any representation, warranty, covenant or other
provision of this Agreement shall be in writing and signed by each affected
Party hereto.

                Section 13.        Waiver of Jury Trial; All Waivers Knowing,
Intentional, Etc.     In any action, suit or proceeding in any jurisdiction
brought against the Employee by the Company or any SPAR Affiliate, or vice
versa, each Party hereby absolutely, unconditionally, irrevocably and expressly
waives forever trial by jury. This waiver of jury trial by the Parties, and each
other waiver, release, relinquishment or similar surrender of rights (however
expressed) made by a Party in this Agreement, has been absolutely,
unconditionally, irrevocably, knowingly and intentionally made by such Party.

                Section 14.        Entire Agreement.    No Party or
Representative of such Party has made, accepted or acknowledged any
representation, warranty, promise, assurance, agreement, obligation or
understanding (oral or otherwise) to, with or for the benefit of the other Party
with respect to the matters contained in this Agreement other than as expressly
set forth herein. This Agreement contains the entire agreement of the Parties,
and supersedes and completely replaces all prior and other communications,
discussions and other representations, warranties, promises, assurances,
agreements (including, without limitation, any previously existing Change in
Control Severance Agreement or other severance agreement or arrangement of the
Employee with the Company or any of its subsidiaries) and understandings (oral
or otherwise) between the Parties, with respect to the matters contained in this
Agreement.

        In Witness Whereof, the Parties hereto have executed and delivered this
Agreement as of the last date written below:

COMPANY:
SPAR Group, Inc.


By: /s/ Robert G. Brown
            [Officer's Signature]

Company's Current Address:
SPAR Group, Inc.
555 White Plains Road, Suite 250
Tarrytown, New York 10591

Dated as of: March 30, 2007
EMPLOYEE:


/s/ William H. Bartels
            [Employee's Signature]

William H. Bartels
[Employee's Name Please Type or Print]
Employee's Current Address:
SPAR GROUP, Inc.
555 White Plains Road, Suite 250
Tarrytown, NY 10591

Dated as of: March 30, 2007


-9-